Citation Nr: 0806941	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-32 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lacerations on the 
right lower arm, nose, and left forehead.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding the claim for service connection for 
lacerations on the right lower arm, nose, and left forehead 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  However, the Board 
is going ahead and deciding the TDIU claim.

FINDINGS OF FACT

1.  The veteran has one service-connected disability, a left 
ankle disorder 
(status-post open reduction/internal fixation as a residual 
of a lateral malleolar fracture), rated as 30-percent 
disabling.

2.  The most probative evidence of record, however, indicates 
his service-connected left ankle disorder does not preclude 
him from securing and maintaining substantially gainful 
employment.

3.  Rather, the veteran is unemployable because of several 
conditions that are not service connected - specifically, a 
cervical spine disability, residuals of a right femur 
fracture, residuals of a right ankle fracture, residuals of 
multiple rib fractures, a pain disorder, and on account of 
loss of vision in his right eye.

CONCLUSION OF LAW

The criteria are not met for a TDIU, including on an extra-
schedular basis.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in September 2003, October 2003, and December 
2003:  (1) informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting a TDIU, any question concerning the 
downstream effective date element of this claim is rendered 
moot.  So not receiving this additional notice is 
inconsequential and, thus, at most harmless error.  See 
38 C.F.R. § 20.1102.



The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, all of the VCAA notices mentioned - sent in September 
2003, October 2003, and December 2003, preceded the RO's 
initial adjudication of the claim in March 2004, the 
preferred sequence.  So there was no timing error in the 
provision of those VCAA notices and, as mentioned, to the 
extent the veteran has not also received Dingess notice, this 
is harmless error.  But even if arguably there is any 
deficiency in the notice to him or the timing of the notice 
it, too, is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board had erred 
by relying on various post-decisional documents for 
concluding that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, but determining nonetheless 
that the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, so found the error was harmless).

If there even arguably was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his and his representative's responses, they clearly have 
actual knowledge of the evidence required to submit and 
needed to substantiate the claim; and (2) based on their 
contentions they are reasonably expected to understand from 
the notices what was needed.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  



VA also fulfilled its duty to assist the veteran by obtaining 
all available evidence concerning his claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all available 
medical records identified by the veteran and his 
representative.  Some of the service medical records appear 
to be missing, including the report of the separation 
examination.  In these situations where at least a portion of 
the service medical records are unavailable for 
consideration, in addition to the duties imposed by the VCAA, 
VA's duty to assist is heightened and includes an obligation 
to search for alternative forms of records which might 
support the veteran's case and to consider carefully applying 
the benefit-of-the-doubt doctrine.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  See, too, Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  Keep in mind, though, a TDIU claim 
focuses on the current severity of already service-connected 
disabilities - and, more specifically, whether they render 
the veteran unemployable.  So this necessarily presumes that 
the condition(s) under consideration is related to his 
military service, thereby greatly lessening the importance of 
service medical records.  It follows that their absence will 
not have any significant impact on the resolution of the TDIU 
claim because the veteran does not allege, and the evidence 
does not otherwise suggest, that any conditions related to 
his military service (other than his service-connected left 
ankle disorder) are the reason he cannot work.

In addition, VA furnished the veteran compensation 
examinations to determine the severity of his left ankle 
disorder - including in terms of whether it prevents him 
from working.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See, too, Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, no further assistance is needed to meet 
the requirements of the VCAA or Court.



Governing Statutes and Regulations

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."



A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  See Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if 
the veteran does not meet the threshold minimum percentage 
standards set forth above [in § 4.16(a)], extra-schedular 
consideration is to be given.  Id.  See also 38 C.F.R. § 
3.321(b)(1).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in § 5107 regarding the benefit-of-the-
doubt doctrine").

Analysis

The veteran has one service-connected disability, a left 
ankle disorder
(status-post open reduction/internal fixation for a lateral 
malleoar fracture), rated as 30-percent disabling.  Hence, he 
does not satisfy the threshold minimum percentage criteria in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  
Even assuming for the sake of argument the Board granted 
service connection for the also claimed scars on his right 
lower arm, nose, and forehead, this still would not satisfy 
these § 4.16(a) requirements since he would not have 
sufficient disability to raise his combined evaluation to at 
least 70 percent.  His scars simply are not large enough, do 
not cause any associated limitation of function, and only one 
is painful (the one on his right lower arm).  38 C.F.R. 
§ 4.25.

Consequently, the only possible way the veteran may obtain a 
TDIU is on an 
extra-schedular basis - under the provisions of 38 C.F.R. 
§ 4.16(b).

The evidence of record, however, indicates the veteran is 
unemployed (and unemployable) because of several conditions 
that are not service connected, namely, a cervical spine 
disorder, residuals of a right femur fracture, residuals of a 
right ankle fracture, residuals of multiple rib fractures, a 
pain disorder, and on account of loss of vision in his right 
eye.  That is to say, he is not unemployable because of his 
service-connected left ankle disability.  A disability 
determination by the Social Security Administration (SSA) in 
August 1997 indicated a primary diagnosis of status post 
cervical fracture with central cord injury and a 
secondary diagnosis of a pain disorder.  

VA and private outpatient treatment records show the veteran 
has serious disabilities from falling down a flight of stairs 
at work in November 1996 and as a result of a motor vehicle 
accident in August 1997.  In the November 1996 fall, 
he unfortunately broke his neck and back, which in turn 
required surgery and physical therapy.  His injuries from the 
motor vehicle accident in August 1997 included a right leg 
fracture, multiple rib fractures, a right ankle fracture, a 
midline mandibular fracture and loss of vision in his right 
eye.  The SSA records indicate he receives disability 
benefits on the basis of these two incidents, but mainly from 
the fall down the flight of stairs.  The SSA's determination 
did not any make reference to his left ankle disorder as a 
contributing factor in its decision that he is disabled.

The veteran's service-connected disability results in limited 
range of motion with pain in his left ankle.  During a VA 
examination in June 2002, the examiner noted no swelling and 
painless active and passive range of motion.  The veteran had 
10 degrees of dorsiflexion (half of what is considered 
normal) and 45 degrees of plantar flexion (completely 
normal).  See 38 C.F.R. § 4.71, Plate II.  The examiner 
reported no fatigability with repeated motion and no 
crepitus.  X-rays revealed a prior fracture and the surgical 
hardware used to repair it.



The examiner's diagnostic assessment indicated an old 
fracture of the left ankle, status post open reduction and 
internal fixation.  The examiner remarked that this 
disability caused "mild" impairment of the left ankle and 
that there was "very mild" restriction on range of motion.  
The examiner added that the veteran did have some degree of 
pain which limited him functionally as a result of prolonged 
weight bearing on the ankle.  In addition, it was noted that 
his subsequent injuries had somewhat exacerbated the pain in 
his left ankle.  Nevertheless, the examiner opined that, in 
terms of functionality, the veteran was only "mildly 
impaired" by his left ankle injury.  Moreover, there is no 
indication in any of the other medical records on file 
suggesting he is unemployable due to his service-connected 
left ankle disorder.

In sum, the overwhelming majority of the evidence indicates 
the veteran is unable to sustain substantially gainful 
employment because of his nonservice-connected cervical spine 
condition and pain disorder (in addition to the several other 
disabilities mentioned), rather than because of his service-
connected left ankle disorder.  While he clearly has some 
physical limitations due to this service-connected 
disability, generally the degrees of disability specified in 
the Rating Schedule (keeping in mind he has a 30 percent 
rating for this disability) are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.

For these reasons and bases, the Board must deny the claim 
for a TDIU because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 4.3.


ORDER

The claim for a TDIU, including on an extra-schedular basis, 
is denied.




REMAND

The veteran claims that scars on his right lower arm, nose 
and left forehead are residuals of injuries sustained during 
his military service.  More specifically, in his March 2004 
notice of disagreement (NOD) he alleges that he injured his 
left forehead and nose in 1987 while stationed at Fort 
Campbell, Kentucky.  He also contends that he received 
treatment at the 1/327th Infantry Division Alpha Company, 2nd 
Platoon Aid station.  As well, he claims a separate injury 
occurred in 1989 to his right lower arm when he slashed it 
with his own rifle while stationed in South Korea.  He says 
he received medical care at Camp Greeves Aid Station while 
serving with the 1/506th Infantry Camp Liberty Bell, 2nd 
Platoon.

The veteran's available service medical records make no 
reference to any injury or resulting scar on his right lower 
arm, nose or left forehead.  However, some of his service 
medical records appear to be missing, including the report of 
his separation examination.  And as already alluded to, in 
these situations where at least a portion of the service 
medical records are not available for consideration, in 
addition to the duties imposed by the VCAA, VA's duty to 
assist is heightened and includes an obligation to search for 
alternative forms of records which might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Where, as here, the SMRs are unavailable for 
consideration, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule is 
heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

As further development of the record, the RO (via the AMC) 
should attempt to obtain the veteran's complete service 
medical and personnel records by making inquiries to the 
NPRC.  The Board is requesting this additional development to 
ensure that all salient information concerning the extent of 
any injury to the veteran's right lower arm, nose and left 
forehead is obtained.  Based on the above information 
provided by the veteran concerning his purported injuries in 
service, 


the RO (via the AMC) should attempt to corroborate these 
injuries as separate and distinct from the intercurrent 
injuries he sustained after service at his job in November 
1996 and in the motor vehicle accident in August 1997.

VA outpatient treatment reports indicate the veteran has a 
linear scar measuring approximately 2 inches on the inner 
aspect of his right forearm.  Objective findings noted a 
painful scar with no swelling or redness.  However, the 
records do not provide evidence of a scar on his nose or left 
forehead.

In support of his claim, the veteran provided lay statements 
from family and friends corroborating the occurrence of head 
and nose injuries and a laceration on his right forearm.  
Laymen are competent to report symptoms they personally 
observed, like visible scars.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  A medical opinion is needed, however, 
to determine the etiology of any scar present.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Contact the NPRC and request a copy 
of the veteran's complete service 
medical and personnel records.  
38 C.F.R. § 3.159(c)(2) and (3).  If no 
additional records are forthcoming, 
document this in the claims file and 
notify the veteran accordingly.

2.  Schedule the veteran for a VA 
examination to determine whether any 
current scar on his right lower forearm, 
nose or left forehead is traceable to his 
military service - and, in particular, 
to injuries he purportedly sustained to 
left forehead and nose in 1987 while 
stationed at Fort Campbell, Kentucky, and 
in 1989 to his right lower arm when he 
says he slashed it with his own rifle 
while stationed in South Korea.  
To facilitate making this important 
determination, have the designated 
examiner review the claims file, 
including a complete copy of this remand, 
for the veteran's pertinent medical and 
other history, particularly any 
additional records obtained from the NPRC 
concerning the alleged injuries in 
service.  Following the examination and 
review of the claims file, the examiner 
should determine the etiology and 
severity of any current scar on the 
veteran's right lower arm, nose or left 
forehead, providing an opinion indicating 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any of these scars relate back to the 
veteran's military service, or whether 
instead these scars more likely are from 
intercurrent injuries since service - 
specifically, the fall in November 1996 
and/or the motor vehicle accident in 
August 1997.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  

3.  Then readjudicate the claim in light 
of the results of the examination and any 
other evidence submitted or obtained, 
including from the NPRC.  If the claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the 
files to the Board for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


